Citation Nr: 1428718	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-08 928 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in December 2013.  A transcript of that proceeding is of record.  


FINDING OF FACT

Bilateral hearing loss originated in or as a result of military service due to acoustic trauma sustained therein.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The U.S. Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's inservice exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for hearing loss of each of his ears on the basis of inservice acoustic trauma.  The Veteran indicates and the record otherwise confirms that he served in the Air Force as a jet engine repairman and his duties entailed exposure to excessive noise levels from aircraft and machinery despite use of some hearing protection.  He reports that he initially noted his hearing loss in or about 1974 at about the time he initiated work as a fireman and while some noise exposure occurred during the two-period he served as an active fire fighter, he made use of protective gear to reduce that exposure.  Thereafter, he was promoted to the position of fire truck operator, which entailed far less noise exposure, and he later worked as a fire training instructor, real estate salesman, and correctional officer, all of which also involved minor noise exposure in comparison with that experienced in service.  

An audiogram in April 1968 at service entrance was essentially negative except for a 30 decibel loss of the left ear at 4000 Hertz, which if reported in American Standards Institute (ASI) units and when converted to International Standards Organization (ISO) units, would amount to a 35 decibel loss.  Further testing utilizing ASA units in June 1968 disclosed 35 decibel losses at 3000 and 4000 Hertz of the left ear when converted and a 25 decibel loss at 1000 Hertz of the right ear, but was otherwise normal.  Fully normal hearing was shown thereafter in service, to include findings demonstrated on audiograms in October 1968 and January 1969, both of which were reported in ISO units.  See Hensley, 5 Vet. App. at 157 (holding that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.)  

Medical evidence developed postservice indicates that hearing loss, diagnosed as a sensorineural hearing loss of both ears, was initially shown in August 1999, with additional audiometric testing from various sources confirming its presence and severity, such as to meet the criteria set out in 38 C.F.R. § 3.385.  Notably, also of record is the report of VA outpatient treatment compiled in August 2009 indicating a diagnosis of a mild to severe sensorineural hearing loss and an attending audiologist's opinion that, on the basis of the Veteran's report of inservice noise exposure and the configuration of his hearing loss, it was at least as likely as not (50/50 probability) that it was caused by or a result of military noise exposure.  Findings from a VA examination in January 2010 yielded a diagnosis of a mild to severe sensorineural hearing loss and an opinion was offered at that time and later modified in a subsequent addendum that the Veteran's hearing loss was less likely as not caused by or related to military acoustic trauma, citing service records showing that he was discharged with normal hearing and postservice noise exposure as a fireman as a rationale therefor.  

The Veteran credibly reports that he was exposed to excessive noise levels in service without adequate ear protection, and, thus, inservice acoustic trauma is conceded.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  His account of hearing loss beginning shortly after service and prior to commencement of his work as a fireman is likewise credible and persuasive as to the minimal impact of that employment upon his auditory acuity.  Moreover, while hearing loss for VA purposes was not objectively demonstrated in service or for years following service separation, and notwithstanding the irregularities in audiometric findings in April and June 1968, which seemingly resolved later in 1968, there are equally probative medical opinions in this matter supporting and contraindicating entitlement.  The fact that the attending VA audiologist did not review service records does not discredit the opinion offered, as it was based on the Veteran's credible history that is not otherwise contradicted, as well as the configuration of his now present bilateral sensorineural hearing loss.  Moreover, a cogent explanation by the VA examiner in January 2010 for the confusing audiometric data obtained on testing in April and June 1968 is absent.  The Board thus finds that the evidence in support of service connection, including both lay and medical evidence, is at least in equipoise, such that service connection for bilateral hearing loss must be conceded.  


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


